                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF NEW YORK
                                POUGHKEEPSIE DIVISION

 In Re:                                           Case No. 18-36355-cgm

 Melissa L. Fields
                                                  Chapter 13
  fka Melissa L Janosi

 Debtor.                                          Judge Cecelia G. Morris

                                  CERTIFICATE OF SERVICE

I certify that on September 11, 2020, a copy of the foregoing Notice of Postpetition Mortgage
Fees, Expenses, and Charges was filed electronically. Notice of this filing will be sent to the
following party/parties through the Court’s ECF System. Party/Parties may access this filing
through the Court’s system:

          Andrea B. Malin, Debtor’s Counsel
          genmallaw@optonline.net

          Krista M. Preuss, Chapter 13 Trustee
          info@ch13kp.com

          Office of the United States Trustee
          ustpregion02.pk.ecf@usdoj.gov

I further certify that on September 11, 2020, a copy of the foregoing Notice of Postpetition
Mortgage Fees, Expenses, and Charges was mailed by first-class U.S. Mail, postage prepaid and
properly addressed to the following:

          Melissa L. Fields, Debtor
          24 Maple Ave
          Rock Tavern, NY 12575

 Dated: September 11, 2020                        /s/ D. Anthony Sottile
                                                  D. Anthony Sottile
                                                  Authorized Agent for Creditor
                                                  Sottile & Barile, LLC
                                                  394 Wards Corner Road, Suite 180
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com
